Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on March 01, 2022 is acknowledged.
                                                Status of the Application
2. Claims 1-15 are pending under examination. Claims 16-20 were canceled. New claims 21-23 were added. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. The rejection under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
4. The rejection of claims 1-20 under 35 USC 102(a)(1) as being anticipated by Abate et al. has been withdrawn in view of the amendment.
                             New Rejections necessitated by the Amendment
                                                           Informalities
5.  The following informalities are noted: 
        claim 1 step (iii) and (iv) recites RNA of the cell/ RNA and DNA of the cell and claim 4 recites ‘RNA of the cell.  Amending to recite the cell lysate is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels et al. (US 2016/0201125).
   Samuels et al. teach a method of claim 1, and 15, for detection of one or more target nucleic acid from a single cell, the method comprising the following:
i) encapsulating in a droplet the cell in a reaction mixture comprising a protease, wherein the protease lyses the encapsulated cell in the droplet to produce a cell lysate (para 0270-0271, 0283, 0292, 0463);
ii)  introducing one or more nucleic acid amplification primer sets, wherein each primer set is complementary to one or more target nucleic acids present in the cell lysate, wherein the primer set comprises DNA primers and RNA primers (para 0272-0284, 0290-0291, 0463-0469, 0017-0020, 0029, 204-0211 -indicating N-mer primers (unique N-mers and functional N-mers) complementary to DNA and RNA targets);
(iii) reverse transcribing RNA of the cell lysate using RNA primers in the presence of the DNA primers (para 0273, 0284, 0290-0291, 0463);
v) performing a nucleic acid amplification reaction using at least the DNA primers to form an amplification products derived from RNA and DNA from the cell (para 0464, 0188, 0285-0294, 0463-0469); and
v) determining the identity of the target nucleic acids by sequencing the amplification products (para 0280-0285, 0291-0294, 0463-0469).
With reference to claim 2-3, Samuels et al. teach that the one or more target nucleic acid is DNA or RNA and the amplification products are produced from the target nucleic acid sequence (para 0270-0271, 0463, para 0125).
With reference to claim 4, Samuels et al. teach addition of a reverse transcriptase polymerase and producing cDNA from an RNA of the cell  (para 0273, 0463). 
With reference to claim 5, Samuels et al. teach that the one or more nucleic acid amplification primer sets provided comprise a DNA specific primer that is blocked prior to introducing reverse transcriptase (para 409, 0424).
With reference to claim 6-7,Sameuls et al. teach introducing a DNA reverse primer that is blocked during any reverse transcriptase activity so that cDNA is only extended by an RNA reverse primer and one or more primer sets comprise a DNA reverse primer that is not identical to any portion of the RNA reverse primer so that cDNA is only generated by the RNA reverse primer (para 409-410, 0424).
With reference to claim 8, Samuels et al. teach one or more target nucleic acids comprise both DNA and RNA, wherein the DNA and RNA is selectively amplified to form amplicon products specific for either the DNA or the RNA target nucleic acid (para 0463-0464).
With reference to claim 9, Samuels et al. teach the protease in step i) is inactivated by heat after a cell lysate is formed (para 0283, 0292, 0463).
With reference to claims 10-11, 22-23, Samuels teach that the amplification products comprise DNA and RNA amplicons, wherein the DNA and RNA amplicons are prevented during amplification by introducing competimers or biotinylated primers that selectively modulate DNA or RNA amplicon amplification and that selectively amplify DNA or RNA amplicons (para 0409-0412, 0463, 0274-0275, 0023).
With reference to claim 12, Samuels et al. teach that a portion of the primers provided for RNA amplification comprise uracil and enable the removal RNA amplicons by cleavage (para 0210).
With reference to claim 13, Samuels et al. teach that wherein in step ii) the one or more primer sets comprise a forward primer and a reverse primer that are complementary to a target nucleic acid or complement thereof (para 0266-0269).
With reference to claim 14, 21, Samuels et al. teach that a forward primer comprises an identification barcode sequence and the primers are designed to amplify both DNA and RNA target nucleic acid sequences (para 0245, 0266-0267). For all the above the claims are anticipated.

                                                        Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637